Exhibit Unaudited Pro Forma Combined Financial Statements The unaudited pro forma combined financial statements set forth below are presented to reflect the pro forma effects of the merger (Merger) of AmCOMP Incorporated (AmCOMP) with a subsidiary of Employers Holdings, Inc. (Employers).The consideration in the Merger payable for each outstanding share of AmCOMP’s common stock was $12.15 in cash.In addition, all outstanding AmCOMP stock options vested by virtue of the Merger and were cancelled in consideration for a cash payment equal to the net amount of the excess, if any, of the merger consideration of $12.15 per share over the exercise price per share of the option.On October 31, 2008, the date of the Merger, AmCOMP had 15,295,462 common shares outstanding and an additional 844,650 stock options outstanding with an exercise price less than the $12.15 per share merger consideration.The total consideration for the shares and options was $188.4 million. The unaudited pro forma combined statement of income for the nine months ended September 30, 2008 and year ended December 31, 2007, combine the respective historical unaudited and audited consolidated statements of income of Employers with the respective historical unaudited and audited consolidated statements of income of AmCOMP, each for the nine months ended September 30, 2008 and year ended December 31, 2007, and gives effect to the unaudited pro forma adjustments necessary to account for the Merger as if it had occurred on January 1, 2007. The unaudited pro forma combined balance sheet as of September 30, 2008 combines the historical unaudited consolidated balance sheet of Employers with the historical unaudited consolidated balance sheet of AmCOMP, each as of September 30, 2008, and gives effect to the unaudited pro forma adjustments necessary to account for the Merger as if it occurred on September 30, The Merger will be accounted for under the purchase method of accounting in accordance with U.S. generally accepted accounting principles (GAAP).Accordingly, AmCOMP’s operating results following the October 31, 2008 closing of the Merger will be included in Employers future operating results. The unaudited pro forma adjustments related to the Merger are based on preliminary purchase price allocations.Actual adjustments will be based on analyses of the fair values of assets acquired and liabilities assumed, including acquired in force policies, identifiable tangible and intangible assets, deferred tax assets and liabilities, and estimates of the useful lives of tangible and amortizable intangible assets, which will be completed after Employers obtains final third-party appraisals, performs its own internal assessments and reviews all available data,which is expected to occur prior to the filing of Employers 2008 Annual Report on Form 10-K for the year ending December 31, 2008.Differences between preliminary and final purchase price allocations could have a significant impact on the accompanying unaudited pro forma combined financial statements and Employers future results of operations and financial position. The unaudited pro forma combined financial statements are based on the historical financial statements of Employers and AmCOMP as of September 30, 2008, for the nine months ended September 30, 2008 and for the year ended December 31, 2007.This information should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and accompanying notes of (i) Employers included in Employers Annual Report on Form 10-K for the year ended December 31, 2007 and Form 10-Q for the quarter ended September 30, 2008, and (ii) AmCOMP included in AmCOMP’s Annual Report on Form 10-K for the year ended December 31, 2007 and the unaudited financial statements for the quarter ended September 30, 2008 included as Exhibit 99.2 on this Current Report on Form 8-K/A.The unaudited pro forma consolidated financial statements are presented for illustrative purposes only and are not necessarily indicative of the operating results that would have been achieved had the Merger been completed during the period or as of the dates for which the pro forma data is presented.In addition, the unaudited pro forma consolidated financial statements do not purport to project the future consolidated financial position or operating results of Employers. EMPLOYERS HOLDINGS, INC. UNAUDITED PRO FORMA COMBINED STATEMENT OF INCOME Nine Months Ended September 30, 2008 (in thousands, except per share data) Historical Historical Pro Forma Pro Forma Employers AmCOMP Adjustments Employers Revenues (Note 2) (Note 3) (Note 4) Net premiums earned $ 222,842 $ 148,877 $ 2,600 (k) $ 374,319 Net investment income 55,915 15,325 - 71,240 Realized gains (losses) on investments, net (3,211 ) (176 ) - (3,387 ) Other Income 1,155 59 - 1,214 Total Revenues 276,701 164,085 2,600 443,386 Expenses Loss and loss adjustment expense 80,344 89,875 - 170,219 Commission expense 30,465 15,499 - 45,964 Underwriting and other operating expense 66,614 54,405 (838 ) (e) 985 (g) (1,470 ) (l) 119,696 Interest expense - 2,427 4,286 (m) (20 ) (d) (541 ) (n) 6,152 Total expenses 177,423 162,206 2,402 342,031 Net income before income taxes 99,278 1,879 198 101,355 Income taxes 13,349 (128 ) 69 13,290 Net income $ 85,929 $ 2,007 129 $ 88,065 Earnings per share of common stock: Basic $ 1.74 $ 0.13 1.78 Diluted $ 1.74 $ 0.13 1.78 Weighted average shares outstanding Basic 49,340 15,293 (15,293 ) 49,340 Diluted 49,390 15,391 (15,391 ) 49,390 See accompanying notes to Unaudited Pro Forma Combined Financial Statements 2 EMPLOYERS HOLDINGS, INC. UNAUDITED PRO FORMA COMBINED STATEMENT OF INCOME Year Ended December 31, 2007 (in thousands, except per share data) Historical Historical Pro Forma Pro Forma Employers AmCOMP Adjustments Employers Revenues (Note 2) (Note 3) (Note 4) Net premiums earned $ 346,884 $ 229,349 $ 4,050 (k) $ 580,283 Net investment income 78,623 20,102 - 98,725 Realized gains (losses) on investments, net 180 (473 ) - (293 ) Other Income 4,236 127 - 4,363 Total Revenues 429,923 249,105 4,050 683,078 Expenses Loss and loss adjustment expense 143,302 126,562 - 269,864 Commission expense 44,336 23,378 - 67,714 Underwriting and other operating expense 91,399 65,150 (1,547 ) (e) 2,460 (g) (1,720 ) (l) 2,899 (f) 158,641 Interest expense - 3,717 5,715 (m) (15 ) (d) 125 (n) 9,542 Total expenses 279,037 218,807 7,917 505,761 Net income before income taxes 150,886 30,298 (3,867 ) 177,317 Income taxes 30,603 11,462 (1,354 ) 40,711 Net income $ 120,283 $ 18,836 (2,513 ) 136,606 Earnings per share of common stock:* Basic $ 2.32 $ 1.20 $ 2.64 Diluted $ 2.32 $ 1.20 $ 2.64 Weighted average shares outstanding:* Basic 51,748 15,647 (15,647 ) 51,748 Diluted 51,757 15,656 (15,656 ) 51,757 *Represents Employers pro forma earnings per share for the full year, rather than the period after the initial public offering (IPO) occurring on February 5, 2007 and through December 31, 2007. See accompanying notes to Unaudited Pro Forma Combined Financial Statements 3 EMPLOYERS HOLDINGS, INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET As of September 30, 2008 (in thousands) Historical Historical Pro Forma Pro Forma Assets Employers AmCOMP Adjustments Employers Available for sale: (Note 2) (Note 3) (Note 4) Fixed maturity investments, at fair value $ 1,500,206 $ 327,239 $ 99,144 (b) $ 1,926,589 Equity securities, at fair value 79,452 - - 79,452 Short-term investments, at fair value 70,386 - - 70,386 Held to maturity: Fixed maturity investments, at amortized cost - 98,675 (98,675 ) (b) Total investments 1,650,044 425,914 469 2,076,427 Cash and cash equivalents 311,793 15,928 (193,333 ) 134,388 Accrued investment income 18,853 4,401 - 23,254 Premium receivables, net 24,612 82,452 - 107,064 Reinsurance recoverable for: Paid losses 10,766 1,851 - 12,617 Unpaid losses, net 1,024,871 61,875 - 1,086,746 Funds held or deposited with reinsureds 90,067 - - 90,067 Deferred policy acquisition costs 14,611 18,768 2,899 (f) 36,278 Federal income taxes recoverable - 3,442 (1,255 ) (a) 282 (e) 2,469 Deferred income taxes, net 80,482 22,245 (294 ) (a) (5,859 ) (j) 96,574 Property and equipment, net 19,199 2,518 21,717 Goodwill, net - 1,260 (1,260 ) (c) 29,939 29,939 Other assets 19,843 7,851 (998 ) (d) 18,300 (g) 44,996 Total assets $ 3,265,141 $ 648,505 $ (151,110 ) $ 3,762,536 Liabilities and equity Claims and policy liabilities: Unpaid losses and loss adjustment expenses $ 2,212,400 $ 309,737 $ - $ 2,522,137 Unearned premiums 59,061 97,255 - 156,316 Policyholders’ dividends accrued 149 17,272 - 17,421 Total claims and policy liabilities 2,271,610 424,264 - 2,695,874 Commission and premium taxes payable 5,381 9,802 - 15,183 Federal income taxes payable 2,140 - (2,140 ) (a) - Accounts payable and accrued expenses 18,490 4,810 4,063 (e) 675 (h) 2,512 (i) 30,550 Deferred reinsurance gain – LPT agreement 411,094 - - 411,094 Notes payable 150,000 35,124 - 185,124 Other liabilities 11,818 18,285 - 30,103 Total liabilities 2,870,533 492,285 5,110 3,367,928 Stockholders’ equity Common stock 535 159 (159 ) 535 Additional paid in capital 305,329 76,003 (76,003 ) 305,329 Retained earnings 181,584 88,833 (88,833 ) 181,584 Accumulated other comprehensive income (3,688 ) (3,190 ) 3,190 (3,688 ) Treasury stock, at cost (89,152 ) (5,585 ) 5,585 (89,152 ) Total stockholders’ equity 394,608 156,220 (156,220 ) 394,608 Total liabilities and stockholders’ equity $ 3,265,141 $ 648,505 $ (151,110 ) $ 3,762,536 See accompanying notes to Unaudited Pro Forma Combined Financial Statements 4 1. Basis for Pro Forma Presentation On October 31, 2008, pursuant to the Agreement and Plan of Merger, dated January 10, 2008, as amended (the “Merger Agreement”), AmCOMP merged with and into a subsidiary of Employers.Employers believes that this acquisition will provide significant opportunity to accelerate the execution of its strategic goals and achieve its vision of being the leader in the property casualty insurance industry specializing in workers’ compensation. 2. Historical Employers Financial Statements The historical Employers columns included in the unaudited pro forma combined statement of income for the nine months ended September 30, 2008 and the unaudited pro forma combined balance sheet as of September 30, 2008 represents the unaudited consolidated statements of income for the nine months ended September 30, 2008 and the unaudited consolidated balance sheet as of September 30, 2008, respectively, included in its Quarterly Report on Form 10-Q for the nine months ended September 30, 2008.The historical Employers column included in the unaudited pro forma combined statement of income for the year ended December 31, 2007 has been derived from the audited consolidated financial statements of Employers included in its Annual Report on Form10-K for the year ended December 31, 2007. 3. Historical AmCOMP Financial Statements The historical AmCOMP columns included in the unaudited pro forma combined statement of income for the nine months ended September 30, 2008 and the unaudited pro forma combined balance sheet as of September 30, 2008 represents the unaudited consolidated statements of income for the nine months ended September 30, 2008 and the unaudited consolidated balance sheet as of September 30, 2008, respectively, included in AmCOMP’s September 30, 2008 unaudited financial statements for the quarter ended September 30, 2008 included as Exhibit 99.2 on this Current Report on Form 8-K/A.AmCOMP’s nine months ended September 30, 2008 historical statement of income includes a charge of $8.0 million for realized Florida excessive profits for accident years 2003-2006 as described in footnotes 6 and 11 of Exhibit 99.2 on this Current Report on Form 8-K/A.The historical AmCOMP column included in the unaudited pro forma combined statement of income for the year ended December 31, 2007 has been derived from the audited consolidated financial statements of AmCOMP included in its Annual
